Title: To Thomas Jefferson from Victor Marie du Pont, 11 June 1803
From: du Pont, Victor Marie
To: Jefferson, Thomas


          
            Respected Sir
                     
            New York 11th June 1803
          
          Inclosed I send you the bill you wish for on Paris and I have only to regret the determination you have taken not to ask any more for this year, If I could enjoy the thought of having rendered you a small service I should be quite proud & happy, but indeed I have no claim to that merit for the transaction is as convenient to me as it can be to you and under that fortunate basis of mutual advantage which alone can make conventions durable between great & small, men or nations, it ought to be renew’d as often as possible.
          With great respect Your obedient servant
          
            V. du Pont. d. n.
          
        